Exhibit 10.9

 



SERVICE AGREEMENT

Metals (i.e., gold, silver, platinum)

 

This Service Agreement is made to be effective as of June 15, 2013 between Focus
Gold Corporation, a Nevada corporation, (“FGLD”), and Gordon F. Lee Group, LLC
(“GFLG”).

 

WHEREAS, FGLD desires to retain GFLG to provide management, consulting,
financing, and administrative services relating to Metals (i.e., gold, silver,
platinum);

 

WHEREAS, FGLD has determined that it is in its best interest to engage an
independent management service contractor to provide a full scope of management,
personnel, administrative, supervisory, accounting and billing services relating
to all of the non-legal aspects of FGLD’s operations relating to Metals (i.e.,
gold, silver, platinum) and desires that GFLG render its management services to
FGLD in return for the consideration indicated herein; and,

 

WHEREAS, GFLG, directly and through its affiliates has committed substantial
resources, incurred substantial expenses, has considerable experience and
expertise and has the present ability to provide the management, accounting,
administrative, non-professional personnel and other support services to FGLD
relating to Metal (the “Services”), all of which are anticipated to improve the
quality of services and efficiency of FGLD 's business operations and practice;
and

 

NOW THEREFORE, IT IS AGREED that GFLG shall perform managerial and
administrative services for FGLD and provide professional personnel at the
locations where FGLD renders its business services upon the following terms and
conditions:

 

1.        GFLG shall provide the Services to FGLD.

 

2.        FGLD agrees to pay $10,000 per month for the Services.

 

3.        FGLD shall have the right to terminate this agreement by written
notice at any time. GFLG has the same right to terminate this agreement, subject
to an obligation to give FGLD reasonable notice to permit it to obtain
alternative services.

 

4.        Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

5.        Governing Law. This Agreement shall be governed by the laws of the
United States, State of Nevada.

 

 

 

 

6.        Binding Effect. This Agreement shall be binding upon the parties
hereto and inure to the benefit of the parties, their respective heirs,
administrators, executors, successors, and assigns.

 

7.        Entire Agreement. This Agreement contains the entire agreement between
the parties hereto and supersedes any and all prior agreements, arrangements, or
understandings between the parties relating to the subject matter of this
Agreement. No oral understandings, statements, promises, or inducements contrary
to the terms of this Agreement exist. No representations, warranties, covenants,
or conditions, express or implied, other than as set forth herein, have been
made by any party.

 

8.        Facsimile Counterparts. A facsimile, telecopy or other reproduction of
this Agreement may be executed by one or more parties hereto and such executed
copy may be delivered by facsimile of similar instantaneous electronic
transmission device pursuant to which the signature of or on behalf of such
party can be seen, and such execution and delivery shall be considered valid,
binding and effective for all purposes. At the request of any party hereto, all
parties agree to execute an original of this Agreement as well as any facsimile,
telecopy or other reproduction hereof.

 

9.        Time is of the Essence. Time is of the essence of this Agreement and
of each and every provision hereof.

 

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

 

  Focus Gold Corporation               By: /s/ Gordon F. Lee   Name: Gordon F.
Lee   Title: Chief Executive Officer       Gordon F. Lee Group, LLC            
  By: /s/ Gordon F. Lee   Name: Gordon F. Lee   Title: Chief Executive Officer

 

 



2

